        Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE)                  MDL NO 2924
PRODUCTS LIABILITY 20-MD-2924
LITIGATION                                  JUDGE ROBIN L ROSENBERG

THIS DOCUMENT RELATES TO:                   GISTRATE JUDGE BRUCE
                                            REINHART
Gladys Marcano USDCPR 20-1515
(Plaintiff Name(s))
                                            JURY TRIAL DEMANDED



                           SHORT-FORM COMPLAINT

      The Plaintiff(s) named below, by counsel, file(s) this Short Form

Complaint against Defendants named below. Plaintiff(s) incorporate(s) by

reference the allegations contained in the Master Personal Injury Complaint

(“MPIC”) in In re: Zantac (Ranitidine) Products Lability Litigation, MDL No.

2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint as permitted by

Pretrial Order No. 31.

      Plaintiff(s) select(s) and indicate(s) by completing where requested, the

Parties and Causes of Actions specific to this case. Where certain claims

require additional pleading or case specific facts and individual information,

Plaintiff(s) shall add and include them herein.

      Plaintiff(s), by counsel, allege as follows:
             Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 2 of 9




                       I.   PARTIES, JURISDICTION, AND VENUE

   A. PLAINTIFF(S):

        1.      Plaintiff(s) Gladys Marcano.

(“Plaintiff(s)”) brings this action (check the applicable designation):

        X     On behalf of [himself/herself];

        ___ In representative capacity as the _____________________________, on

behalf of the injured party, (Injured Party’s Name) ___________________________

__________________.

        2.      Injured Party is currently a resident and citizen of Caguas, Puerto

Rico, and claims damages as set forth below.

   B. DEFENDANT(S):

        3.      Plaintiff(s) name(s) the following Defendants from the MPIC in this

action:

                a.     Brand Manufacturers:

   1)        GlaxoSmithKline (GSK), and all the GSK related Defendants identified
             and sued in the MPIC;

   2)        Boehringer Ingelheim (BI), and all the BI related Defendants identified
             and sued in the MPIC;

   3)        Pfizer;

   4)        Sanofi, and all the Sanofi related Defendants identified and sued in
             the MPIC;

                b.     Generic Manufacturers:

   5)        Acic Pharmaceuticals, and all the Acic Pharmaceuticals related
             Defendants identified and sued in the MPIC;

   6)        Ajanta, and all the Ajanta related Defendants identified and sued in
             the MPIC;

                                                                                      2
      Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 3 of 9




7)    AmerisourceBergen, and all the AmerisourceBergen related
      Defendants identified and sued in the MPIC;

8)    Amneal, and all the Amneal related Defendants identified and sued in
      the MPIC;

9)    ANDA Repository;

10)   Ani Pharmaceuticals;

11)   Apotex, and all the Apotex related Defendants identified and sued in
      the MPIC;

12)   Appco;

13)   Aurobindo, and all the Aurobindo related Defendants identified and
      sued in the MPIC;

14)   Contract Pharmacal;

15)   Dr. Reddy’s, and all the Dr. Reddy’s related Defendants identified and
      sued in the MPIC;

16)   Geri-Care, and all the Geri-Care related Defendants identified and
      sued in the MPIC;

17)   Glenmark, and all the Glenmark related Defendants identified and
      sued in the MPIC;

18)   Granules, and all the Granules related Defendants identified and sued
      in the MPIC;

19)   Heritage, and all the Heritage related Defendants identified and sued
      in the MPIC;

20)   Hikma, and all the Hikma related Defendants identified and sued in
      the MPIC;

21)   Hi-Tech;

22)   JB Chemicals, and all the JB Chemicals related Defendants identified
      and sued in the MPIC;

23)   Lannett, and all the Lannett related Defendants identified and sued in
      the MPIC;

                                                                              3
      Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 4 of 9




24)   Mylan, and all the Mylan related Defendants identified and sued in
      the MPIC;

25)   Nostrum, and all the Nostrum related Defendants identified and sued
      in the MPIC;

26)   Novitium, and all the Novitium related Defendants identified and sued
      in the MPIC;

27)   PAI;

28)   Par Pharmaceutical;

29)   Perrigo, and all the Perrigo related Defendants identified and sued in
      the MPIC;

30)   Sandoz;

31)   Strides, and all the Strides related Defendants identified and sued in
      the MPIC;

32)   Taro, and all the Taro related Defendants identified and sued in the
      MPIC;

33)   Teva, and all the Teva related Defendants identified and sued in the
      MPIC;

34)   Torrent;

35)   VKT, and all the VKT related Defendants identified and sued in the
      MPIC;

36)   Wockhardt and all the Wockhardt related Defendants identified and
      sued in the MPIC;

37)   Zydus-Cadila;

         c.      Distributors:

38)   Amerisource Bergen, and all the Amerisource Bergen related
      Defendants identified and sued in the MPIC;

39)   Cardinal Health, and all the Cardinal Health related Defendants
      identified and sued in the MPIC;



                                                                               4
           Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 5 of 9




   40)     Chattem, and all the Chattem related Defendants identified and sued
           in the MPIC;

   41)     McKesson, and all the McKesson related Defendants identified and
           sued in the MPIC;

              d.      Retailers:

   42)     Any and all Retailer Defendants identified and sued in the MPIC that
           directly or indirectly retailed Zantac or ranitidine to the Plaintiff
           within the territory of Puerto Rico, and in particular, the following,

   43)     Walgreens, and all the Walgreens related Defendants identified and
           sued in the MPIC;

              e.      Repackagers:

   44)     Any and all Repacker Defendants identified and sued in the MPIC that
           directly or indirectly repacked the Zantac or ranitidine sold to the
           Plaintiff within the territory of Puerto Rico, and including, the
           following,

   45)     Denton Pharma;

   46)     GSMS;

   47)     Precision Dose;

              f.      Other Distributors Not Named in the MPIC:

              None.

   C. JURISDICTION AND VENUE

      4.      Identify the Federal District Court in which Plaintiff(s) would have

filed this action in the absence of Pretrial Order No. 11 (direct filing) [or, if

applicable, the District Court to which their original action was removed]:

United States District court for the district of Puerto Rico.

      5.      Jurisdiction is proper upon diversity of citizenship.




                                                                                     5
           Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 6 of 9




                                II. PRODUCT USE

      6.      The Injured Party used Zantac and/or generic ranitidine: [Check

all that apply]:

              a.    By prescription X

              b.    Over the counter X

      7.      The Injured Party used Zantac and/or generic ranitidine from

approximately (month, year) 2004 to 2019.

                              III. PHYSICAL INJURY

      8.      As a result of the Injured Party’s use of the medications specified

above, [he/she] was diagnosed with the following specific type of cancer (check

all that apply):


 Check all  Cancer Type                                    Approximate
 that apply                                                Date of Diagnosis

                BLADDER CANCER
                BRAIN CANCER
 X              BREAST CANCER                              2017
                COLORECTAL CANCER
                ESOPHAGEAL/THROAT/NASAL
                CANCER
                INTESTINAL CANCER
                KIDNEY CANCER
                LIVER CANCER
                LUNG CANCER
                OVARIAN CANCER
                PANCREATIC CANCER
                PROSTATE CANCER
                STOMACH CANCER
                TESTICULAR CANCER
                THYROID CANCER
                UTERINE CANCER
                OTHER CANCER:



                                                                                    6
            Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 7 of 9




                 DEATH (CAUSED BY CANCER)


       9.      Defendants, by their actions or inactions, proximately caused the

injuries to Plaintiff(s).

                        IV. CAUSES OF ACTION ASSERTED

       10.     The following Causes of Action asserted in the Master Personal

Injury Complaint are asserted against the specified defendants in each class of

Defendants enumerated therein, and the allegations with regard thereto are

adopted in this Short Form Complaint by reference.

 Check if        COUNT      Cause of Action
 Applicable
 X               I          STRICT PRODUCTS LIABILITY – FAILURE TO WARN
 X               II         STRICT PRODUCTS LIABILITY – DESIGN DEFECT
 X               III        STRICT PRODUCTS LIABILITY – MANUFACTURING
                            DEFECT
 X               IV         NEGLIGENCE – FAILURE TO WARN
 X               V          NEGLIGENT PRODUCT DESIGN
 X               VI         NEGLIGENT MANUFACTURING
 X               VII        GENERAL NEGLIGENCE
 X               VIII       NEGLIGENT MISREPRESENTATION
 X               IX         BREACH OF EXPRESS WARRANTIES
 X               X          BREACH OF IMPLIED WARRANTIES
                 XI         VIOLATION OF CONSUMER PROTECTION AND
                            DECEPTIVE TRADE PRACTICES LAWS and specify
                            the state’s statute below:
                            _____________________________________________
 X               XII        UNJUST ENRICHMENT
                 XIII       LOSS OF CONSORTIUM
                 XIV        SURVIVAL ACTION
                 XV         WRONGFUL DEATH
 X               XVI        OTHER:
                            MENTAL ANGUISH AND EMOTIONAL DISTRESS
 X               XVII       OTHER:
                            STATUTORY COSTS AND ATTORNEY’S FEES




                                                                                   7
           Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 8 of 9




         Additional facts supporting the Count XVI claim(s):

                 MENTAL ANGUISH AND EMOTIONAL DISTRESS

         As direct consequence of the Defendant negligent acts and/or omissions

of and her resultant physical pains, injuries and disabilities, the Plaintiff(s) has

(have) been suffering and will continue to suffer for an indeterminate period of

time from severe mental anguish and emotional distress, including irritability,

anxiety, depression, insomnia and other related symptoms; and, she sustained

a loss of happiness and the capacity to enjoy life. For these damages Plaintiff(s)

is (are) entitled to compensatory damages in such amount to be determined at

trial.

         Additional facts supporting the Count XVII claim(s):

                   STATUTORY COSTS AND ATTORNEY’S FEES

         The Puerto Rico Rule 44.1 governing costs and attorney’s fees is

substantive in nature. Pursuant to T. 32 App. V, § 44.1, the costs will be

awarded to the party in whose favor the lawsuit is resolved.

         In addition Defendants have denied liability forcing the Plaintiff(s) to

continue to prosecute the liability claims against them. As a result thereof,

Rule 44.1 in its judgement the court shall order the Defendants to pay a sum

in the form of a attorney’s fee in the amount of 33% of the aggregate of all

compensatory damages.

                                  V. JURY DEMAND

         11.   Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this

action.



                                                                                        8
        Case 3:20-cv-01515-ADC Document 1 Filed 09/29/20 Page 9 of 9




                            VI. PRAYER FOR RELIEF

      WHEREFORE, Plaintiff(s) has/have been damaged as a result of

Defendants’ actions or inactions and demand(s) judgment against Defendants

on each of the above-referenced causes of action, jointly and severally to the

full extent available in law or equity, as requested in the Master Personal Injury

Complaint.

      I HEREBY CERTIFY that I have filed this Motion through the CM/ECF

that will notify a true copy to all counsel of record.

      RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 29th day

of September, 2020.

                                             s/ Eric Quetglas-Jordán
                                             Eric Quetglas-Jordán
                                             QuetglasLaw@gmail.com
                                             USDC-PR #202514
                                             RUA - #8284

                                             QUETGLAS LAW OFFICE, P.S.C.
                                             1353 Luis Vigoreaux Ave.
                                             PMB 669
                                             Guaynabo, PR 00966
                                             Tel. (787) 722-0635
                                             https://www.facebook.com/EricQue
                                             tglasJordan/

                                             Counsel for Plaintiff(s)




                                                                                 9
